Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 1 of 11 Page ID #:185



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   EMILY CRONIN (322683)
       ecronin@susmangodfrey.com
   4   SUSMAN GODFREY LLP
       1900 Avenue of the Stars, Suite 1400
   5   Los Angeles, CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   6
       ARUN SUBRAMANIAN (Pro Hac Vice)
   7   asubramanian@susmangodfrey.com
       SUSMAN GODFREY LLP
   8   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   9   Phone: (212) 336-8330; Fax: (212) 336-8340
  10   (See additional counsel on signature page)
  11   Attorneys for Plaintiff
  12

  13
                            UNITED STATES DISTRICT COURT
  14
                          CENTRAL DISTRICT OF CALIFORNIA
  15
                                   SOUTHERN DIVISION
  16

  17    JANE DOE on behalf of herself and all       Case No. 8:21-CV-00338-CJC-ADS
        others similarly situated,
  18
                                                    Hon. Cormac J. Carney
  19                             Plaintiff,
        v.                                          CLASS ACTION
  20

  21    MINDGEEK USA INCORPORATED,                  REPLY MEMORANDUM IN
        MINDGEEK S.A.R.L., MG                       SUPPORT OF PLAINTIFF’S
  22    FREESITES, LTD (D/B/A PORNHUB),
        MG FREESITES II, LTD, MG                    MOTION TO APPOINT INTERIM
  23    CONTENT RT LIMITED, AND 9219-               LEAD CLASS COUNSEL
        1568 QUEBEC, INC. (D/B/A                    PURSUANT TO FED. R. CIV. P.
  24    MINDGEEK),
                                                    23(G)
  25                             Defendants.
                                                    Date: June 14, 2021
  26
                                                    Time: 1:30 p.m.
  27                                                Courtroom: 9B
                                                    Jury Trial Demanded
  28
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 2 of 11 Page ID #:186



   1          After having profited for years by distributing child pornography depicting the
   2   members of the proposed class, defendants1 (collectively, “MindGeek”) oppose the
   3   appointment of interim lead counsel in this action. But MindGeek’s brief only
   4   underscores why the appointment of class counsel is warranted at this time:
   5          First, MindGeek does not challenge Susman Godfrey’s qualifications or even
   6   address the four factors that courts consider under Rule 23 when evaluating lead
   7   counsel applications. Nor does MindGeek suggest that there would be any downside
   8   or prejudice—to them, the class, or anyone else—to appointing Susman Godfrey as
   9   interim lead counsel at this time. MindGeek’s failure to even address these factors
  10   speaks volumes.
  11          Second, MindGeek’s sole argument is that the appointment of lead counsel is
  12   “premature.” But this same argument was rejected in Bernstein v. Cengage Learning,
  13   Inc., 2019 WL 6324276, at *2 (S.D.N.Y. 2019). In that case, the court determined
  14   that despite the lack of any other pending cases (they had been dismissed prior to the
  15   court’s decision), “the possibility of more such cases is not foreclosed” and
  16   “[e]stablishing interim lead counsel in this action will minimize the risk of
  17   duplicative filings and allow the Court to consolidate related filings more
  18   efficiently.” Here, there is not just the possibility of more cases, there is in fact a case
  19   asserting similar claims pending in the Northern District of Alabama, and as in
  20   Bernstein, more could be filed, including in this District, where MindGeek’s sole
  21   American facility is maintained. Appointing Susman Godfrey as interim lead counsel
  22   now would avoid the potential for duplicative filings, confusion, and conflicts and
  23   will promote the efficient prosecution of this case. This is especially important in this
  24   case, given that with each passing day, members of the putative class are further
  25   victimized by the continuing distribution of child pornography on MindGeek’s
  26   websites.
  27   1
        MindGeek USA Inc., MindGeek S.A.R.L., MG Freesites, LTD (d/b/a Pornhub),
       MG Freesites II, Ltd, MG Content RT Limited, and 9219-1568 Quebec, Inc (d/b/a
  28   MindGeek)
                                             1
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 3 of 11 Page ID #:187



   1         Third, while MindGeek argues that the pending Alabama case has no
   2   relevance to this motion because it is pending in a different judicial district, that is
   3   untrue. Courts have previously held that the appointment of interim lead counsel is
   4   warranted where no other cases are pending, see Bernstein, 2019 WL 6324276, at *2,
   5   or specifically where the only other pending cases are in different judicial districts.
   6   See, e.g., Troy Stacy Enterprises Inc. v. Cincinnati Ins. Co., 337 F.R.D. 405, 410
   7   (S.D. Ohio 2021) (appointing Susman Godfrey interim class counsel when parallel
   8   cases are pending in other districts because “[s]imilar litigation and appointment of
   9   interim counsel in other courts do not moot appointment of interim counsel in this
  10   Court – they warrant it.”)
  11          Appointment of interim class counsel will clarify responsibility for
  12   prosecuting this action, avoid uncertainty between this action and other potential
  13   actions, including a parallel proceeding currently pending in the Northern District of
  14   Alabama, and ensure that there is a single set of counsel responsible for dealing
  15   responsibly with the delicate task of representing a class of individuals who
  16   MindGeek was exploiting while they were only children.
  17   I.    ARGUMENT
  18         A.     Interim Class Counsel Is Needed To Protect The Interests of the
  19                Putative Class
  20         MindGeek’s principal—indeed, only—argument that Susman Godfrey should
  21   not be appointed interim class counsel is that it would “offer[] no improvement over
  22   the status quo.” Opp. at 8. Wrong. Appointing interim class counsel does more than
  23   offer an improvement on the status quo: it is affirmatively “necessary to protect the
  24   interests of the putative class.” Fed. R. Civ. P. 23, advisory committee’s notes.
  25         First, appointment of interim lead is “necessary” to ensure that Susman
  26   Godfrey can zealously and effectively prosecute this case on behalf of the class. In
  27   this case, more than most, justice demands that this case press forward: every day
  28   that this case lingers on the docket is a day that MindGeek continues to profit off the
                                                   2
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 4 of 11 Page ID #:188



   1   sexual exploitation of children. MindGeek has continually failed to put into place the
   2   procedural safeguards that would adequately protect class members and the number
   3   of class members is growing every day.
   4         Notably, in the parties’ meet and confers concerning this motion, MindGeek’s
   5   chief legal officer suggested that the potential for further cases was potentially a
   6   reason to delay even the basic discovery planning conference required under Fed. R.
   7   Civ. P. 26(f), which MindGeek still has not agreed to participate in, despite the
   8   deadline having come and gone. See, e.g., Reply Decl. of Krysta Pachman, Exh. 6, at
   9   1 (“Insofar as you are contemplating a motion for appointment as interim lead
  10   plaintiffs’ counsel, it would appear you anticipate the possibility that other plaintiffs
  11   might file similar suits. If that occurs and other complaints are consolidated with the
  12   one you filed, it would seem to make sense to defer holding the 26(f) conference until
  13   after there is a consolidated complaint.”).
  14         We appreciate that outside counsel for MindGeek has now entered an
  15   appearance in this action and hopefully will not make these types of arguments in the
  16   future. But this is just one example of why the appointment of interim class counsel
  17   would be beneficial to the efficient prosecution of this case. In fact, it is exactly what
  18   the Manual for Complex Litigation explains is the reason for appointing class
  19   counsel, which “clarifies responsibility for protecting the interests of the class during
  20   precertification activities, such as making and responding to motions, conducting
  21   any necessary discovery, moving for class certification, and negotiating settlement.”
  22   Manual for Complex Litigation (Fourth) § 21.11 (2004).
  23         Second, there are other actions seeking to represent substantially identical
  24   classes for substantially identical claims, namely the Jane Doe #1 & Jane Doe #2
  25   action currently pending in the Northern District of Alabama. That fact alone is
  26   sufficient to distinguish the vast majority of MindGeek’s authority, which involved
  27   situations where “appointment of lead counsel is premature before other counsel file
  28   cases on behalf of other clients.” Italian Colors Rest. v. Am. Express Co., No. C 03-
                                                     3
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 5 of 11 Page ID #:189



   1   3719 SI, 2003 WL 22682482, at *7 (N.D. Cal. Nov. 10, 2003); see also, e.g.,
   2   Donaldson v. Pharmacia Pension Plan, No. CIV. 06-3-GPM, 2006 WL 1308582, at
   3   *1 (S.D. Ill. May 10, 2006) (“Importantly, both the commentary to Rule 23 and the
   4   Manual for Complex Litigation (Fourth) indicate that appointment of interim counsel
   5   is not appropriate where, as here, a single law firm has brought a class action and
   6   seeks appointment as class counsel.” (emphasis added)); Wang v. OCZ Tech. Grp.,
   7   Inc., No. C 11-01415 PSG, 2011 WL 13156817, at *1 (N.D. Cal. June 29, 2011)
   8   (“Wang is unaware of any other cases related to this action” (emphasis added));
   9   Carrier v. Am. Bankers Life Assur. Co. of Fla., No. 05-CV-430-JD, 2006 WL
  10   2990465, at *1 (D.N.H. Oct. 19, 2006) (“American Bankers represents that no other
  11   cases similar to this one are pending against it here or in other jurisdictions.”
  12   (emphasis added)). No surprise there, as the Manual for Complex Litigation (on
  13   which MindGeek relies heavily) makes clear that where “there are a number of
  14   overlapping, duplicative, or competing suits pending in other courts, and some or all
  15   of those suits may be consolidated . . . designation of interim counsel clarifies
  16   responsibility for protecting the interests of the class.” Manual § 21.11.
  17         MindGeek tries to deemphasize the importance of the competing lawsuit to the
  18   inquiry before the Court, suggesting that appointment is inappropriate because the
  19   Jane Doe matter “was filed the same month as the instant case and is poised in an
  20   almost identical procedural posture.” Opp. at 4-5. But that is exactly the point:
  21   because there is an overlapping suit in an “identical procedural posture,” there are
  22   “overlapping, duplicative, or competing suits” warranting appointment of interim
  23   class counsel. Manual § 21.11. In fact, in both cases, MindGeek’s deadline to respond
  24   to the complaint is June 30, 2021, giving MindGeek ample opportunities to create
  25   competing rulings to the detriment of the putative class. MindGeek’s own authority
  26   makes clear that it is where suits are in different procedural postures that interim class
  27   counsel may be unnecessary. See White v. TransUnion, LLC, 239 F.R.D. 681, 683–
  28   84 (C.D. Cal. 2006) (“Although there currently are two separate class action lawsuits
                                                    4
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 6 of 11 Page ID #:190



   1   pending against TransUnion, these cases are in vastly different procedural postures,
   2   and this difference obviates any potential necessity for an interim appointment.”
   3   (emphasis added)). That is exactly the opposite of the situation here.
   4         MindGeek also argues that “Plaintiff has not demonstrated that any conflict
   5   exists or is imminent.” Opp. at 5. But Rule 23(g) imposes no “existing or imminent
   6   conflict” requirement as a predicate to appointing interim class counsel. To the
   7   contrary: the Rule 23 advisory committee notes make clear that it is enough that
   8   “there may be rivalry or uncertainty that makes formal designation of interim counsel
   9   appropriate.” There is, a minimum, “uncertainty” here given MindGeek’s efforts to
  10   exploit that uncertainty in order to delay discovery.
  11         MindGeek lastly invokes a single out-of-district case to argue that proceedings
  12   in another district are irrelevant. Opp. at 5. As an initial matter, neither the text nor
  13   the advisory committee notes for Rule 23(g) require competing cases to be in the
  14   same district as a precondition for appointing interim class counsel. And as
  15   MindGeek acknowledges elsewhere in its opposition, “[t]he Manual for Complex
  16   Litigation, . . .instructs that interim counsel is appropriate where ‘there are a number
  17   of overlapping, duplicative, or competing suits pending in other courts . . . . .’” Other
  18   courts have applied the test set forth in the Manual for Complex Litigation to appoint
  19   interim class counsel in situations where, as here, there are multiple cases pending in
  20   different districts. For example, earlier this year, the court in Troy Stacy Enterprises
  21   Inc. v. Cincinnati Ins. Co., 337 F.R.D. 405 (S.D. Ohio 2021) appointed Susman
  22   Godfrey as interim class counsel over the objections of the defendant. The defendant
  23   in Troy Stacy, like MindGeek here, argued that “the appointment of interim counsel
  24   is moot or otherwise unnecessary, because similar litigation is taking place in other
  25   districts.” Id. at 410 (emphasis added).2 The Troy Stacy court decisively rejected that
  26   2
         If anything, this case presents an even stronger case for appointment then in Troy
       Stacy. In that case, different interim class counsel had already been appointed to
  27   represent the overlapping classes in the parallel out-of-district cases, and the court
       still found it necessary to appoint interim class counsel to represent the Troy Stacy
  28
                                                   5
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 7 of 11 Page ID #:191



   1   argument:
   2

   3
             The [defendant] is mistaken. Similar litigation and appointment of interim
             counsel in other courts do not moot appointment of interim counsel in this
   4         Court – they warrant it. Indeed, that is one of the purposes of interim counsel.
   5         When there are “a number of overlapping, duplicative, or competing suits
             pending in other courts, and some or all of those suits may be consolidated, a
   6         number of lawyers may compete for class counsel appointment.”. In such
   7         cases, “designation of interim counsel clarifies responsibility for protecting the
             interests of the class during precertification activities, such as making and
   8         responding to motions, conducting any necessary discovery, moving for class
   9         certification, and negotiating settlement.”

  10   Id. (emphasis added).
  11         In any event, even MindGeek’s single case makes clear that there is no
  12   brightline rule “that competing claims in the same district is the only circumstance in
  13   which interim class counsel may be appointed.” Womack v. Nissan N. Am., Inc., No.
  14   2:06-CV-479-DF, 2007 WL 9724942, at *2 (E.D. Tex. Sept. 18, 2007). Instead,
  15   Womack only states that “general statement[s]” about the need for interim class
  16   counsel are “insufficient to establish need to appoint interim counsel where there are
  17   no conflicting claims pending in the same district.” Here, Susman Godfrey offers
  18   more than “general statements,” and has instead offered concrete examples where the
  19   prospect of multiple actions is creating uncertainty which MindGeek is using to delay
  20   the progress of this case.
  21         Finally, appointment of interim class counsel is warranted because of the
  22   specific subject matter at issue in this litigation. The members of the putative class
  23   are challenging the posting of sexual materials made while they were minors. Those
  24   class members will likely be justifiably concerned to ensure that this litigation is
  25   prosecuted with appropriate regard for the intimate and difficult nature of what
  26
       class. Here, of course, no interim class counsel has been appointed in either action,
  27   making it that much more important to “clarify[y] responsibility for protecting the
       interests of the class.” Troy Stacy, 337 F.R.D. at 410 (quoting Manual for Complex
  28   Litigation (Fourth) § 21.11).
                                                  6
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 8 of 11 Page ID #:192



   1   happened to them. They may have concerns about confidentiality, the status of the
   2   materials depicting them as minors, or other issues which demand responsiveness
   3   and discretion from the counsel representing them. In such circumstances, it is
   4   particularly important that the Court clarify which counsel are responsible for
   5   meeting these particular needs, and avoid “uncertainty” that could confuse and
   6   unsettle this particularly vulnerable population of absent class members. See Carrier
   7   v. Am. Bankers Life Assur. Co. of Fla., No. 05-CV-430-JD, 2006 WL 2990465, at *1
   8   (D.N.H. Oct. 19, 2006) (agreeing that “the need to designate interim counsel to
   9   facilitate discovery and communications with putative class members” “could be [a]
  10   persuasive” reason to appoint interim class counsel in specific cases).
  11         In short, there are multiple reasons why the particular circumstances of this
  12   matter warrant appointment of interim class counsel.
  13         B.     MindGeek’s Opposition Is Not In The Best Interests Of The Class
  14         MindGeek has failed to identify a single reason why it will be prejudiced by
  15   the appointment of interim class counsel. See, e.g., McFadden v. Microsoft Corp.,
  16   No. C20-0640-RSM-MAT, 2020 WL 5642822, at *3 (W.D. Wash. Sept. 22, 2020)
  17   (appointing interim class counsel over defendant’s opposition where defendant “does
  18   not identify any tangible prejudice it would suffer through the appointment of interim
  19   lead and liaison counsel”). The appointment of interim class counsel should be made
  20   based on “counsel’s ability to fairly and adequately represent the interests of the
  21   class.” Fed. R. Civ. P. 23(g)(1)(B) (emphasis added). But MindGeek’s interests are
  22   diametrically opposed to the proposed class. See Abelson v. Strong, No. 85-CV-0592-
  23   S, 1987 WL 15872, at *2 (D. Mass. July 30, 1987) (“There is an irony inherent in
  24   defendants’ attempts to protect absent class members when their real hope is to deny
  25   plaintiffs any recovery.”).
  26         And here, there is at least some reason to believe that MindGeek is opposing
  27   this motion not out of a desire to protect the “interests of the class,” but instead in an
  28   effort to secure a tactical advantage for itself, at the expense of the proposed class.
                                                    7
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 9 of 11 Page ID #:193



   1   Specifically, when Susman Godfrey first inquired if MindGeek would oppose the
   2   motion for interim lead, MindGeek indicated that it was “likely to consent,” but
   3   demanded a quid pro quo: “Subject to your willingness to defer discussion of a 26(f)
   4   conference, defendants are likely to consent to your filing a motion to be appointed
   5   as interim lead plaintiffs’ counsel.” Pachman Reply Decl. Exh. 6 at 2. After Susman
   6   Godfrey continued to insist that MindGeek comply with its discovery obligations,
   7   MindGeek ultimately indicated that it would oppose this motion. Id. Contrary to
   8   MindGeek’s suggestion that it opposes appointment of interim class counsel as
   9   offering “no improvement over the status quo,” Opp. 8, MindGeek only opposed this
  10   appointment once it became clear that Susman Godfrey’s efforts to push this case
  11   forward would offer an improvement over the status quo for the class, and at the
  12   expense of MindGeek.
  13         C.     MindGeek Does Not Contest That Susman Godfrey Satisfies the
  14                Rule 23(g) Factors For Appointing Interim Class Counsel
  15         Finally, as explained in opening, Rule 23(g)(1)(A) explicitly sets forth the
  16   criteria that courts consider when deciding whether to appoint interim class counsel.
  17   “(i) the work counsel has done in identifying or investigating potential claims in the
  18   action; (ii) counsel’s experience in handling class actions, other complex litigation,
  19   and the types of claims asserted in the action; (iii) counsel’s knowledge of the
  20   applicable law; and (iv) the resources that counsel will commit to representing the
  21   class.” Fed. R. Civ. P. 23(g)(1)(A). MindGeek does not contend anywhere in its brief
  22   that Susman Godfrey fails to meet even a single one of these elements. Nor can it,
  23   given Susman Godfrey’s demonstrated efforts to investigate and prosecute this case,
  24   extensive track record with class actions generally, experience with the law and
  25   claims at issue in this matter, and the extraordinary resources that Susman Godfrey
  26   is willing to deploy on behalf of the proposed class. Although MindGeek purports to
  27   “reserve its right to challenge counsel’s qualifications at another time,” Opp. 5,
  28   MindGeek’s silence on the actual criteria for appointment of interim class counsel
                                                  8
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 10 of 11 Page ID #:194



    1   set forth by the Federal Rules is telling.
    2   II.   CONCLUSION
    3         Plaintiff respectfully requests that the Court issue an Order appointing Susman
    4   Godfrey as interim lead class counsel for the following class of individuals: “all
    5   persons who were under the age of 18 when they appeared in a video or image that
    6   has been uploaded or otherwise made available for viewing on any website owned or
    7   operated by Defendants in the last ten years” and any relevant subclasses.
    8   Dated: May 31, 2021                    DAVIDA BROOK
                                               KRYSTA KAUBLE PACHMAN
    9                                          ARUN SUBRAMANIAN (Pro Hac Vice)
                                               EMILY CRONIN
   10                                          SUSMAN GODFREY LLP
   11                                          STEVE COHEN (Pro Hac Vice)
                                               SCohen@pollockcohen.com
   12                                          POLLOCK COHEN LLP
                                               60 Broad St., 24th Floor
   13                                          New York, NY 10004
                                               Phone: (212) 337-5361
   14

   15                                          By /s/ Krysta Kauble Pachman
                                                Krysta Kauble Pachman
   16                                          Attorney for Plaintiff
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                     9
Case 8:21-cv-00338-CJC-ADS Document 30 Filed 05/31/21 Page 11 of 11 Page ID #:195



    1                           CERTIFICATE OF SERVICE
    2         I hereby certify that on May 31, 2021, I electronically filed the foregoing
    3   document with the clerk of the Court and served counsel of record via the CM/ECF
    4   system.
    5
                                                    /s/ Krysta Kauble Pachman
    6
                                                    Krysta Kauble Pachman
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               10
